Citation Nr: 0821780	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Navy from April 19, 1972 until May 5, 1972; and 
in the United States Marine Corps from October 5, 1972 until 
June 8, 1973.  (The veteran's final period of active duty 
service was in the United States Army from November 16, 1976 
until April 11, 1977.  He was discharged from that period of 
active duty on the grounds of fraudulent enlistment; he was 
advised in writing in September 1977 that he was not eligible 
for any benefits stemming from this period of service, as it 
had been voided.)  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision of the Milwaukee, Wisconsin, Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2008, a VA 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision, in pertinent 
part, denied service connection for PTSD essentially because 
the evidence did not show that the veteran served in combat, 
and there was no credible supporting evidence of a claimed 
stressor event in service.

2.  Evidence received since the November 2001 rating decision 
does not include probative supporting evidence of an alleged 
stressor event in service; does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for PTSD; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for PTSD may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim by letters dated in June 2005 
and January 2007.  The January 2007 letter instructed him 
that new and material evidence was required to reopen the 
claim; explained what new and material evidence meant; 
outlined what evidence was needed to substantiate the claim; 
and specifically advised him that for evidence to be 
considered new and material, it would have to be objective, 
credible supporting evidence that an alleged stressor event 
occurred.  This notice was specific as to the development 
necessary in claims of service connection for PTSD based on 
personal/sexual assault under 38 C.F.R. § 3.304(f)(3), and in 
advising the veteran of the specific types of evidence that 
would be corroborating of such stressor complied 
substantially with the notice requirements for claims to 
reopen in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
letter also advised the veteran of his and VA's 
responsibilities in development of evidence to substantiate 
his claim, and told him to submit any pertinent evidence in 
his possession.  He has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency that may have occurred during the process.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the veteran of 
disability rating and effective date criteria.  It is not 
alleged that notice in this case was less than adequate.

The veteran's service medical records (SMRs) were previously 
associated with his claims file; pertinent service personnel 
and treatment records have been secured.  Outpatient records 
showing diagnoses of PTSD are of record.  Absent credible 
supporting evidence of the claimed in-service stressor 
events, a medical nexus opinion is not warranted.  See 38 
C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).  Furthermore, in a claim to reopen the duty to 
assist by arranging for a VA examination is not triggered 
unless new and material evidence is presented or received.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii).  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

II.  Legal Criteria, Factual Background, Analysis

A January 2000 rating decision denied the veteran's claim of 
service connection for PTSD essentially because there was no 
credible corroborating evidence of a stressor event in 
service, and the veteran had not engaged in combat.  He did 
not appeal this decision.  In a November 2001 rating 
decision, the RO reconsidered the claim in light of the 
enactment of the VCAA, and again denied the claim based on 
the lack of credible supporting evidence of a stressor.  The 
veteran did not appeal this decision.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the current definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a PTSD service connection claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate his account of the 
stressor event.  Examples include records from law 
enforcement authorities, rape crisis centers, mental health 
counseling, fellow service members, clergy, etc.  Evidence of 
behavior changes is relevant evidence.  38 C.F.R. 
§ 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Evidence of record in November 2001 consisted of: SMRs that 
did not note any psychiatric disabilities or 
complaints/injuries related to (or suggesting) a sexual 
assault; private medical records that included a diagnosis of 
history of PTSD, apparently based on the veteran's reported 
history of service in Vietnam; the veteran's DD-214 forms 
which did not show any foreign service; a VA examination 
dated in December 1997 that noted a possibility of chronic 
depression; and a VA examination in July 2000 when the 
veteran reported having served in Laos and Cambodia during 
1972 and 1973.

Evidence received since the November 2001 rating decision 
includes the veteran's personal testimony that he was 
physically assaulted by a drill sergeant and raped by three 
Marines in March 1973 and that he only reported these events 
to family members who have since died; testimony by his 
current friend and roommate to the effect that the veteran at 
times cries out during nightmares in a way suggestive of 
reexperiencing a sexual assault; service personnel records 
which show that he did not have any foreign service and that 
his duty proficiency scores were largely consistent during 
his U.S.M.C. service; and VA outpatient records showing 
diagnoses of PTSD based on the veteran's reported history of 
military sexual assault.
The evidence received since November 2001 is new, as much of 
it was not previously of record; however, it is not material 
as none of it tends to show that the veteran engaged in 
combat, or is probative corroborating evidence that an 
alleged stressor event in service actually occurred.  See 
Cohen, supra.  While the testimony by the veteran's roommate 
may be probative evidence that he may have certain symptoms 
(nightmares), it is not probative corroborating evidence that 
the alleged event in service occurred.  While certain 
examiners and treatment providers appear to acknowledge or 
concede that a stressor event occurred, credible supporting 
evidence of an in-service stressor cannot consist solely of 
after the fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389 (1996).  No additional evidence received is 
contemporaneous evidence that would support a finding that a 
sexual assault occurred during the veteran's U.S.M.C. 
service.  In essence, what the veteran presents is repetition 
of his own non-contemporaneous accounts of a remote event by 
another person.  

While the new evidence received also included medical 
evidence suggestive of diagnoses of PTSD, these are not only 
cumulative of prior evidence in the record indicating a 
likely diagnosis of PTSD, but also are based on the veteran's 
unsupported reports of being sexually assaulted during 
service.  Although the credibility of additional evidence is 
not for consideration when assessing whether a claim may be 
reopened, it is noteworthy that the veteran's alleged 
stressors in service have not been consistent.  He previously 
alleged service in Vietnam, Cambodia, and Laos (the record 
shows he had no foreign service).  His report of sexual 
assault has only been made since his attempt to reopen his 
claim.  An allegation of a "new" stressor, with no 
probative supporting evidence (such as that listed in 
38 C.F.R. § 3.304(f)(3)) is not evidence material to reopen a 
claim of service connection for PTSD, previously denied on 
the basis that there was no corroborating evidence of a 
stressor event in service.  

In any event, without evidence that the veteran engaged in 
combat or credible supporting evidence of an in-service 
stressor, even unequivocal medical evidence that a claimant 
has a diagnosis of PTSD is insufficient to establish that the 
PTSD is service-related, so as to warrant service connection.  
Consequently, (because they do not address the unestablished 
fact necessary to substantiate the claim) new diagnoses of 
PTSD, with no corroboration of a stressor event in service, 
cannot be material evidence to reopen the claim.

In summary, none of the additional evidence received since 
the November 2001 rating decision addresses the unestablished 
fact necessary to substantiate the claim of service 
connection for PTSD that was previously found lacking, i.e., 
that there is no credible supporting evidence that a claimed 
in-service stressor event actually occurred.  Hence, the 
additional evidence received does not raise a reasonable 
possibility of substantiating the claim, and is not material; 
and consequently, the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


